J-S13033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.J. A/K/A S.M.,              IN THE SUPERIOR COURT OF
A MINOR                                                 PENNSYLVANIA

APPEAL OF: J.M., MOTHER

                                                      No. 3148 EDA 2016


               Appeal from the Order Entered September 2, 2016
        in the Court of Common Pleas of Monroe County Orphans’ Court
                           at No(s): 30 O.C.A.2016

BEFORE: BENDER, LAZARUS, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                         FILED MARCH 20, 2017

        J.M. (“Mother”) appeals from the order of the Court of Common Pleas

of Monroe County that involuntarily terminated her parental rights to her

daughter, S.J. a/k/a S.M. (“Child”), born in December 2013.1 We affirm.

        We adopt the trial court’s recitation of the factual and procedural

history of this case, which the testimonial evidence supports. See Trial Ct.

Op., 11/8/16, at 1-8.     On July 28, 2016, Monroe County Children and Youth

Services (“CYS”) filed a petition for the involuntary termination of Mother’s

parental rights to Child pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (8), and

(b). A hearing occurred on September 1, 2016, during which CYS presented




*
    Former Justice specially assigned to the Superior Court.
1
  By order dated October 28, 2015, the trial court involuntarily terminated
the parental rights of Child’s father, K.J. Trial Ct. Op., 11/8/16, at 5. K.J. is
not a party to the instant appeal.
J-S13033-17


the testimony of its caseworker, Jennifer Payne. Mother was present for the

hearing and represented by counsel, but she presented no evidence.

      On September 2, 2016, the trial court terminated Mother’s parental

rights.   Mother timely filed a notice of appeal and a concise statement of

errors complained of on appeal pursuant to Pennsylvania Rule of Appellate

Procedure 1925(a)(2)(i) and (b).      The trial court filed its Rule 1925(a)

opinion on November 8, 2016.

      On appeal, Mother presents the following issues for our review:

      1. Did the [trial court] err and/or abuse its discretion in
      concluding that clear and convincing evidence was presented
      that [Mother] either evidenced a settled purpose of relinquishing
      parental claim to a child, or refused or failed to perform parental
      duties?

      2. Did the [trial court] err and/or abuse its discretion in finding
      that clear and convincing evidence was presented that
      [Mother]’s repeated and continuing incapacity, abuse, neglect or
      refusal caused the child to be without [essential] parental care,
      control or subsistence necessary for the child’s physical and
      mental well-being, and in finding that the conditions and the
      cause of the inability, abuse, neglect or refusal had not been
      remedied by the parent when [Mother] had remedied most of
      the conditions and causes of the alleged inability, neglect or
      refusal to parent?

      3. Did the [trial court] err and/or abuse its discretion in finding
      that clear and convincing evidence had been presented that the
      conditions which led to the removal or placement of the child [ ]
      continue to exist?

      4. Did the [trial c]ourt err and/or abuse its discretion in finding
      that clear and convincing evidence had been presented that
      termination of parental rights would best serve the needs and
      welfare of the child?




                                     -2-
J-S13033-17


      5. Did the [trial court] err and/or abuse its discretion in
      concluding that clear and convincing evidence was presented
      that [Mother]’s parental rights would serve the developmental,
      physical and emotional needs and welfare of the child?

Mother’s Brief at 7.

      We review Mother’s appeal according to the following standard:

            The standard of review in termination of parental rights
            cases requires appellate courts to accept the findings of
            fact and credibility determinations of the trial court if they
            are supported by the record. If the factual findings are
            supported, appellate courts review to determine if the trial
            court made an error of law or abused its discretion. A
            decision may be reversed for an abuse of discretion only
            upon demonstration of manifest unreasonableness,
            partiality, prejudice, bias, or ill-will.  The trial court’s
            decision, however, should not be reversed merely because
            the record would support a different result. We have
            previously emphasized our deference to trial courts that
            often have first-hand observations of the parties spanning
            multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.     In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations

omitted).

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the


                                        -3-
J-S13033-17


      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

Id.

      We need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm.         In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, we

conclude that the trial court properly terminated Mother’s parental rights

pursuant to Section 2511(a)(8) and (b), which provides as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                    ***

         (8) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency, 12 months or more have elapsed from the
         date of removal or placement, the conditions which led to
         the removal or placement of the child continue to exist
         and termination of parental rights would best serve the
         needs and welfare of the child.

                                      ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.


                                     -4-
J-S13033-17



23 Pa.C.S. § 2511(a)(8), (b).

      The following factors must be demonstrated when seeking termination

under Section 2511(a)(8):

      (1) The child has been removed from parental care for 12
      months or more from the date of removal; (2) the conditions
      which led to the removal or placement of the child continue to
      exist; and (3) termination of parental rights would best serve the
      needs and welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

      “Section 2511(a)(8) sets a 12-month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.” In

re A.R., 837 A.2d 560, 564 (Pa. Super. 2003).        Once the twelve-month

period has been established, the court must next determine whether the

conditions that led to the child’s removal continue to exist, despite the

reasonable good faith efforts of the agency supplied over a realistic period.

Id. “[T]he relevant inquiry in this regard is whether the conditions that led

to removal have been remedied and thus whether reunification of parent and

child is imminent at the time of the hearing.” In re I.J., 972 A.2d 5, 11 (Pa.

Super. 2009) (citation omitted).

      With respect to the “needs and welfare” analysis pertinent to

Section 2511(a)(8) and (b), we have observed:

      [I]nitially, the focus in terminating parental rights is on the
      parent, under Section 2511(a), whereas the focus in
      Section 2511(b) is on the child. However, Section 2511(a)(8)
      explicitly requires an evaluation of the “needs and welfare of the
      child” prior to proceeding to Section 2511(b), which focuses on


                                    -5-
J-S13033-17


      the “developmental, physical and emotional needs and welfare of
      the child.” Thus, the analysis under Section 2511(a)(8) accounts
      for the needs of the child in addition to the behavior of the
      parent. Moreover, only if a court determines that the parent’s
      conduct warrants termination of his or her parental rights,
      pursuant to Section 2511(a), does a court “engage in the second
      part of the analysis pursuant to Section 2511(b): determination
      of the needs and welfare of the child under the standard of best
      interests   of   the    child.”      Accordingly,   while   both
      Section 2511(a)(8) and Section 2511(b) direct us to evaluate
      the “needs and welfare of the child,” we are required to resolve
      the analysis relative to Section 2511(a)(8), prior to addressing
      the “needs and welfare” of [the child], as proscribed by
      Section 2511(b); as such, they are distinct in that we must
      address Section 2511(a) before reaching Section 2511(b).

In re Adoption of C.L.G., 956 A.2d 999, 1008–1009 (Pa. Super. 2008) (en

banc) (citations omitted).

      With respect    to     Section 2511(b),   this   Court has   stated   that,

“[i]ntangibles such as love, comfort, security, and stability are involved in

the inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005) (citation omitted).        Further, the trial court

“must also discern the nature and status of the parent-child bond, with

utmost attention to the effect on the child of permanently severing that

bond.”   Id. (citation omitted).     However, “[i]n cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.”       In re K.Z.S., 946
A.2d 753, 762-63 (Pa. Super. 2008) (citation omitted).




                                      -6-
J-S13033-17


     Mother, in her third and fourth issues,2 claims that CYS did not meet

its burden of proof under Section 2511(a)(8).     Specifically, Mother argues

that, “the condition which led to [Child’s] dependency, [her] alleged drug

use, does not continue to exist.”3 Mother’s Brief at 19. In addition, Mother

asserts that she “maintains a bond with her child.” Id. at 20. She asserts

that, “[u]ntil it is determined how long Mother will be incarcerated, and

given her past ability to achieve her necessary goals[,] it is too soon to

determine that [Child’s] best interest[s] are served by terminating Mother’s

parental rights.” Id. We disagree.

     There is no dispute that Child was born addicted to cocaine and

opiates and placed in emergency protective custody immediately after birth.


2
  Mother’s first two arguments focus on separate subsections of Section
2511(a). See In re B.L.W., 843 A.2d at 384.
3
  In her brief, Mother combines her arguments regarding Child’s “needs and
welfare” pursuant to Section 2511(a)(8) and (b). Nevertheless, we consider
arguments separately. See In re Adoption of C.L.G., 956 A.2d at 1009
(“[W]hile both Section 2511(a)(8) and Section 2511(b) direct us to evaluate
the ‘needs and welfare of the child,’ we are required to resolve the analysis
relative to Section 2511(a)(8), prior to addressing the ‘needs and welfare’ of
[the child], as proscribed by Section 2511(b). . .”).

       Moreover, Mother cites Section 2511(a)(5) in arguing that CYS failed
to prove that the conditions which led to the removal or placement of Child
continue to exist. See Mother’s Brief at 19. Because the trial court did not
terminate Mother’s parental rights pursuant to Section 2511(a)(5), Mother’s
citation is erroneous. However, we recognize that termination under both
Section 2511(a)(5) and (8) requires evidence that the conditions which led
to the child’s removal or placement continue to exist, and, therefore, we
consider her argument.




                                     -7-
J-S13033-17


Trial Ct. Op. at 2; N.T., 9/1/16, at 6. Mother continued to test positive for

illegal substances and alcohol until her incarceration on May 13, 2014. 4 Trial

Ct. Op. at 3; N.T. at 9.   Mother was released from prison on August 11,

2014, but she was arrested and incarcerated again on April 7, 2015, “for

possession with intent to deliver heroin and crack cocaine after two drug

buys were conducted at her home.” Trial Ct. Op. at 4; N.T. at 18. Mother

was released from prison on October 20, 2015.

      Thereafter, on January 11, 2016, Mother’s probation officer notified

CYS that Mother tested positive for cocaine, and that there was a warrant

issued for her arrest.   Trial Ct. Op. at 7; N.T. at 22-23.    The trial court

further noted “Mother absconded until she was arrested again for Possession

with Intent to Deliver in July of 2016.” Trial Ct. Op. at 7; N.T. at 23. At the

time of the subject proceedings, Mother was in prison and requesting to

plead to the charges with immediate sentencing.       See Trial Ct. Op. at 7;

N.T. at 29.

      Based on these findings by the trial court we discern no abuse of

discretion by the court in concluding that CYS proved by clear and

convincing evidence that the conditions that led to Child’s placement,


4
  This incarceration resulted from Mother’s arrest in September of 2013, two
months before Child’s birth, for, “among other things, possession of heroin
and endangering the welfare of children, and events that led to revocation of
an ARD [Accelerated Rehabilitative Disposition] that Mother had received for
a prior Driving under the Influence arrest.” Trial Ct. Op. at 2 (citations to
record omitted).



                                     -8-
J-S13033-17


namely, Mother’s drug addiction, continue to exist.      The court’s findings

were supported by the record and evince no manifest unreasonableness.

      Similarly, the trial court’s findings that terminating Mother’s parental

rights would best serve the needs and welfare of Child under Section

2511(a)(8) were supported by the record and reveal no abuse of discretion.

The court found that, upon her release from prison on October 20, 2015,

Mother initially participated in weekly supervised visitation with Child. Trial

Ct. Op. at 7; N.T. at 22.    However, Mother’s last visit with Child was on

December 29, 2015, and Mother was “on the run” from the warrant issued

for her arrest. Trial Ct. Op. at 7; N.T. at 22-23. By the time of the subject

proceedings, Child was more than two and one-half years old, and “Mother

had not seen or even attempted to visit [Child] in eight months. . . .” Trial

Ct. Op. at 7; See N.T. at 27. Further, Mother was incarcerated for the third

time in Child’s short life and awaiting sentencing.    N.T. at 29.   As such,

reunification between Mother and Child was not imminent at the time of the

hearing.

      In addition, Ms. Payne testified that CYS transferred Child to a new

foster home, one where her half-sibling resides, on April 28, 2015, and that

this is a pre-adoptive resource. N.T. at 19, 32. The court heard evidence

that Child is thriving in the home, “is bonded with and shows love and

affection for everyone in the home.” Trial Ct. Op. at 7-8; N.T. at 31. Based

on the foregoing, we conclude that CYS met its burden of proof pursuant to



                                     -9-
J-S13033-17


Section 2511(a)(8).      As such, Mother’s third and fourth issues on appeal

warrant no relief.5

      We next review Mother’s assertion that CYS failed to satisfy its burden

of proof pursuant to Section 2511(b). This Court has explained as follows.

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      The mere existence of an emotional bond does not preclude the
      termination of parental rights. Rather, the orphans’ court must
      examine the status of the bond to determine whether its
      termination “would destroy an existing, necessary and beneficial
      relationship.” As we explained in In re A.S., 11 A.3d 473, 483
      (Pa. Super. 2010),

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have with
            the foster parent. Additionally, this Court stated that the
            trial court should consider the importance of continuity of
            relationships and whether any existing parent-child bond
            can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (some citations omitted).

      Moreover, our Supreme Court stated that, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.”    In re T.S.M., 71 A.3d at 268 (citation omitted).       The T.S.M.

Court directed that, in weighing the bond considerations pursuant to Section

5
  Based on this disposition, we need not review Mother’s first and second
issues on appeal relating to Section 2511(a)(1) and (2). See In re B.L.W.,
843 A.2d at 384.



                                      - 10 -
J-S13033-17


2511(b), “courts must keep the ticking clock of childhood ever in mind.” Id.

at 269. The Court observed that, “[c]hildren are young for a scant number

of years, and we have an obligation to see to their healthy development

quickly.   When courts fail . . . the result, all too often, is catastrophically

maladjusted children.” Id.

      Instantly, there is no evidence of record that a parent-child bond

exists between Mother and Child. Therefore, it was reasonable for the trial

court to infer that none exists.    See In re K.Z.S., 946 A.2d at 762-63.

Rather, the evidence demonstrates that Child is bonded to her foster

mother, who is a pre-adoptive resource. N.T., at 30-32.

      Further, the trial court found as follows:

           [Child] needs and deserves permanency, stability, love,
           court, and parental care. Her needs have not been met by
           Mother. Mother stopped visiting after December 2015, and
           others, especially foster mother, have provided parenting
           for [Child] while Mother did not. Moreover, nothing in the
           record suggests that Mother will be able to meet [Child’s]
           needs in the future, especially since as of the [subject
           proceedings] Mother was awaiting sentencing on her latest
           drug charge.       The overwhelming evidence supports
           termination of her parental rights on the grounds asserted
           by CYS.

Trial Ct. Op. at 25. Upon careful review, we agree with the court. Indeed,

the testimonial evidence supports the court’s conclusion that involuntarily

terminating Mother’s parental rights serves the developmental, physical and




                                     - 11 -
J-S13033-17


emotional needs and welfare of Child under Section 2511(b). 6 Accordingly,

we affirm the order.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/20/2017




6
  We further observe that the Guardian Ad Litem argued in support of the
involuntary termination of Mother’s parental rights during the subject
proceedings. See N.T. at 43-45.



                                  - 12 -